      Case 3:19-cv-00770-BAJ-RLB    Document 21   12/05/19 Page 1 of 1




                  UNITED STATES DISTRICT COURT

                  MIDDLE DISTRICT OF LOUISIANA



A.A., BY AND THROUGH CIVIL ACTION
HIS MOTHER, PA., ET AL.

VERSUS
                                                     NO: 19-00770-BAJ-RLB
REBEKAH GEE, ET AL.


                                   ORDER

     IT IS ORDERED that Plaintiffs' Motion for Leave to Proceed

Anonymously Through Pseudonyms (Doc. 3) is GRANTED.




                                                  4^.
                    Baton Rouge, Louisiana, this \ "™^ day of December, 2019.




                                   JUDGE BRIAN A. JAQkSON
                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF LOUISIANA
